         Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 1 of 25




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

    MARIA E. ROSARIO,                       )       CIVIL ACTION NO. 1:19-CV-1004
                  Plaintiff                 )
                                            )
         v.                                 )
                                            )       (ARBUCKLE, M.J.)
                     1
    ANDREW SAUL,                            )
                     Defendant              )

                            MEMORANDUM OPINION

I.      INTRODUCTION

        Plaintiff Maria E. Rosario, an adult individual who resides within the Middle

District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her applications for

disability insurance benefits and supplemental security income under Titles II and

XVI of the Social Security Act. Jurisdiction is conferred on this Court pursuant to

42 U.S.C. §405(g) and 42 U.S.C. §1383(c)(3).

        This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 14). After


1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019.
He is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also
Section 205(g) of the Social Security Act, 42 U.S.C. §405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of
Social Security). The caption in this case is amended to reflect this change.
                                     Page 1 of 25
          Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 2 of 25




reviewing the parties’ briefs, the Commissioner’s final decision, and the relevant

portions of the certified administrative transcript, I find the Commissioner's final

decision is not supported by substantial evidence. Accordingly, the Commissioner’s

final decision is VACATED, and this case is REMANDED to the Commissioner to

conduct a new administrative hearing pursuant to sentence four of 42 U.S.C. §

405(g).

II.   BACKGROUND & PROCEDURAL HISTORY

      On July 22, 2016, Plaintiff filed applications for disability insurance benefits

and supplemental security income under Titles II and XVI of the Social Security

Act. (Admin. Tr. 15; Doc. 11-2, p. 16). In these applications, Plaintiff alleged she

became disabled as of March 12, 2015, when she was thirty-eight years old, due to

the following conditions: depression with anxiety; hypothyroidism; non-

proliferative diabetic retinopathy; insulin pump titration; abdominal pain; type 1

diabetes mellitus; hypoglycemia; migraines; and adjustment disorder with depressed

mood. (Admin. Tr. 197; Doc. 11-6, p. 3). Plaintiff alleges that the combination of

these conditions affects her ability to lift, squat, bend, stand reach, walk, sit, kneel,

climb stairs, see, remember, and concentrate. (Admin. Tr. 214; Doc. 11-6, p. 20).

Plaintiff has at least a high school education. (Admin. Tr. 26; Doc. 11-2, p. 27).




                                     Page 2 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 3 of 25




Before the onset of her impairments, Plaintiff worked as a mail order clerk, hotel

clerk, cashier, and school bus driver. Id.

      On September 2, 2016, Plaintiff’s applications were denied at the initial level

of administrative review. (Admin. Tr. 15; Doc. 11-2, p. 16). On October 25, 2016,

Plaintiff requested an administrative hearing. Id.

      On March 15, 2018, Plaintiff, assisted by her counsel, appeared and testified

during a hearing before Administrative Law Judge Jarrod Tranguch (the “ALJ”). Id.

On August 14, 2018, the ALJ issued a decision denying Plaintiff’s applications for

benefits. Id. On August 22, 2018, Plaintiff requested review of the ALJ’s decision

by the Appeals Council of the Office of Disability Adjudication and Review

(“Appeals Council”). (Admin. Tr. 175; Doc. 11-4, p. 37).

      On May 16, 2019, the Appeals Council denied Plaintiff’s request for review.

(Admin. Tr. 1; Doc. 11-2, p. 2).

      On June 13, 2019, Plaintiff initiated this action by filing a Complaint. (Doc.

1). In the Complaint, Plaintiff alleges that the ALJ’s decision denying the

applications is not supported by substantial evidence, and improperly applies the

relevant law and regulations. (Doc. 1 ¶ 5). As relief, Plaintiff requests that the Court

reverse the Commissioner’s decision, or in the alternative remand this case for

further proceedings. (Doc. 1).

                                     Page 3 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 4 of 25




       On September 4, 2019, the Commissioner filed an Answer. (Doc. 10). In the

Answer, the Commissioner maintains that the decision holding that Plaintiff is not

entitled to disability insurance benefits was made in accordance with the law and

regulations and is supported by substantial evidence. (Doc. 10 ¶ 8). Along with his

Answer, the Commissioner filed a certified transcript of the administrative record.

(Doc. 11).

       Plaintiff’s Brief (Doc. 13), the Commissioner’s Brief (Doc. 15), and

Plaintiff’s Reply (Doc. 16) have been filed. This matter is now ripe for decision.

III.   STANDARDS OF REVIEW

       A.    SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 405(g); 42 U.S.C. § 1383(c)(3); Johnson v. Comm’r of Soc.

Sec., 529 F.3d 198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536

(M.D. Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552,

565 (1988). Substantial evidence is less than a preponderance of the evidence but

                                    Page 4 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 5 of 25




more than a mere scintilla. Richardson v. Perales, 402 U.S. 389, 401 (1971). A single

piece of evidence is not substantial evidence if the ALJ ignores countervailing

evidence or fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). But in an adequately developed factual record,

substantial evidence may be “something less than the weight of the evidence, and

the possibility of drawing two inconsistent conclusions from the evidence does not

prevent [the ALJ’s decision] from being supported by substantial evidence.”

Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

      “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether Plaintiff is disabled, but whether the Commissioner’s finding that Plaintiff

is not disabled is supported by substantial evidence and was reached based upon a

correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417,

2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”) (alterations omitted); Burton v.

Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination

as to the status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope

                                     Page 5 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 6 of 25




of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court

has plenary review of all legal issues . . . .”).

       B.     STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
              SEQUENTIAL EVALUATION PROCESS

       To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C.

§ 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); 20 C.F.R. § 416.905(a).2 To

satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy. 42 U.S.C. §

423(d)(2)(A); 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 404.1505(a); 20 C.F.R. §

416.905(a). To receive benefits under Title II of the Social Security Act, a claimant

must show that he or she contributed to the insurance program, is under retirement




2
  Throughout this Report, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on August 14, 2018.
                                    Page 6 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 7 of 25




age, and became disabled prior to the date on which he or she was last insured. 42

U.S.C. § 423(a); 20 C.F.R. § 404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 404.1520(a); 20 C.F.R. §

416.920(a). Under this process, the ALJ must sequentially determine: (1) whether

the claimant is engaged in substantial gainful activity; (2) whether the claimant has

a severe impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R. §

404.1520(a)(4); 20 C.F.R. § 416.920(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the limitations

caused by his or her impairment(s).” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R. § 404.1520(e); 20 C.F.R.

§ 404.1545(a)(1); 20 C.F.R. § 416.920(e); 20 C.F.R. § 416.945(a)(1). In making this

assessment, the ALJ considers all the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. § 404.1545(a)(2); 20 C.F.R. § 416.945(a)(2).

                                    Page 7 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 8 of 25




      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 2 U.S.C. § 423(d)(5);

42 U.S.C. § 1382c(a)(3)(H)(i) (incorporating 42 U.S.C. § 423(d)(5) by reference);

20 C.F.R. § 404.1512(a); 20 C.F.R. § 416.912(a); Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at step five

to show that jobs exist in significant number in the national economy that the

claimant could perform that are consistent with the claimant’s age, education, work

experience and RFC. 20 C.F.R. § 404.1512(b)(3); 20 C.F.R. § 416.912(b)(3);

Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard, the

ALJ's decision must be accompanied by “a clear and satisfactory explication of the

basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). Conflicts

in the evidence must be resolved and the ALJ must indicate which evidence was

accepted, which evidence was rejected, and the reasons for rejecting certain

evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his decision which

                                    Page 8 of 25
        Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 9 of 25




evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   DISCUSSION

      Plaintiff raises the following arguments in her statement of errors:

      1. The ALJ’s rejection of moderate limitations in social interaction within Dr.
         Galdieri’s opinion is not supported by substantial evidence as it ostensibly
         rejects all medical opinions of record in violation of Doak v. Heckler; the
         ALJ erroneously substituted his opinion for that of a medical one.

      2. The ALJ’s rejection of relevant portions of Dr. Stroka’s opinion is not
         supported by substantial evidence.

             a. The ALJ’s medical opinion analysis is unreviewable; the ALJ fails
                to identify any medical evidence conflicting with the treating
                physician’s uncontroverted opinion.

             b. The ALJ’s residual functional capacity assessment cannot be
                supported by substantial evidence as it ostensibly rejects all medical
                opinions of record in violation of Doak v. Heckler; the ALJ
                substituted his opinion for that of a medical one.

             c. The ALJ erroneously rejects portions of Dr. Stroka’s opinion based
                solely upon the fact that she is not a mental health specialist.

             d. The ALJ erroneously rejects portions of Dr. Stroka’s opinion based
                upon the unsupported assumption that Dr. Stroka relied upon
                Plaintiff’s self-reported symptoms rather than her own medical
                opinion.

(Doc. 13, pp. 7-8).

      A.     THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATIONS

      In his August 2018 decision, the ALJ found that Plaintiff met the insured

status requirement of Title II of the Social Security Act through June 30, 2020.
                                   Page 9 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 10 of 25




(Admin. Tr. 17; Doc. 11-2, p. 18). Then, Plaintiff’s applications were evaluated at

steps one through five of the sequential evaluation process.

      At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity at any point between May 17, 2016 (Plaintiff’s alleged onset date) and

August 14, 2018 (the date the ALJ decision was issued) (“the relevant period”). Id.

At step two, the ALJ found that, during the relevant period, Plaintiff had the

following medically determinable severe impairments: major depressive disorder;

type I diabetes; bilateral shoulder impingement; carpal tunnel syndrome of the right

wrist; and left ulnar neuropathy. (Admin. Tr. 18; Doc. 11-2, p. 19). Also at step two,

the ALJ found that Plaintiff had the following medically determinable non-severe

impairments: migraines and diabetic retinopathy. Id. At step three, the ALJ found

that, during the relevant period, Plaintiff did not have an impairment or combination

of impairments that met or medically equaled the severity of an impairment listed in

20 C.F.R. Part 404, Subpart P, Appendix 1. Id.

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that, during the relevant period, Plaintiff retained the RFC to engage in

sedentary work as defined in 20 C.F.R. § 404.1567(a) and 20 C.F.R. § 416.967(a)

except that:

      The claimant would be limited to occasional use of the upper
      extremities for pushing and pulling, such as for operating levers or hand
                                   Page 10 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 11 of 25




      controls. She would be limited to occasional balancing, stooping,
      crouching, use of ramps and climbing on stairs, but would need to avoid
      crawling and climbing on ladders, ropes, or scaffolds. She would need
      to avoid reaching behind or rear reaching, and would be limited to
      occasional overhead reaching. The claimant would need to avoid
      occupations that require driving as part of the occupation. She should
      avoid concentrated exposure to vibrations, and should avoid workplace
      hazards, such as unprotected heights and dangerous moving machinery.
      The claimant could perform jobs that are low stress, that involve only
      occasional simple decision making and require only occasional changes
      in the work duties or work setting.

(Admin. Tr. 20-21; Doc. 11-2, pp. 21-22).

      At step four, the ALJ found that, during the relevant period, Plaintiff could

not engage in her past relevant work. (Admin. Tr. 26; Doc. 11-2, p. 27). At step five,

the ALJ found that, considering Plaintiff’s age, education and work experience,

Plaintiff could engage in other work that existed in the national economy. (Admin.

Tr. 26; Doc. 11-2, p. 27). To support his conclusion, the ALJ relied on testimony

given by a vocational expert during Plaintiff’s administrative hearing and cited the

following three (3) representative occupations: Order Clerk, DOT #209.567-014;

Information Clerk, DOT #237.367-046; Inspector, DOT #669.687-014. (Admin. Tr.

27; Doc. 11-2, p. 28).

      B.     WHETHER THE ALJ PROPERLY EVALUATED THE MEDICAL OPINION
             EVIDENCE OF RECORD

      On March 1, 2017, treating source Christine M. Stroka (“Dr. Stroka”)

completed a check-box/fill in the blank medical source statement about Plaintiff’s
                                   Page 11 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 12 of 25




physical abilities and limitations. (Admin. Tr. 843-848; Doc. 11-15, pp. 48-53). Dr.

Stroka reported that she examines Plaintiff every three months, and that Plaintiff’s

current diagnoses include: “DM Type I—fragile; hypothyroidism; anxiety;

depression; and migraines.” Id. Dr. Stroka reported that Plaintiff was not in any

significant pain, and could: sit for up to forty-five minutes at a time, and for a total

of up to six hours per eight-hour workday; stand for up to forty-five minutes at a

time and for up to six hours per eight-hour workday; walk for up to six hours per

eight-hour workday; frequently lift up to twenty pounds; occasionally lift up to fifty

pounds; and occasionally twist, stoop, crouch/squat, climb stairs, and climb ladders.

Id. Despite her wide range of physical ability, Dr. Stroka opined that Plaintiff would

need one twenty-minute break every two hours due to low blood sugars, would be

off task 25% or more of each workday due to depression and fluctuating glucose

levels, and would be absent from work more than four days per month due to

migraines and low glucose. Id.

      In his decision, the ALJ gave “partial” weight to Dr. Stroka’s opinion. In doing

so, the ALJ explained:

      Dr. Stroka completed a medical source statement in March 2017, in
      which she opined that the claimant could sit for forty-five minutes and
      stand for forty-five minutes at one time, and could sit, and stand and
      walk for at least six total hours in an eight-hour workday (Exhibit
      C1F/4). She further opined that the claimant would require unscheduled
      breaks approximately every two to four hours, that would last about
                                   Page 12 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 13 of 25




      twenty minutes each (Exhibit C11F/4). Dr. Stroka also noted that the
      claimant could frequently lift and carry up to 10 pounds and could
      occasionally lift nd carry up to 50 pounds (Exhibt C11F/5). She noted
      that the claimant could occasionally twist, stoop, crouch, squat, and
      climb ladders and stairs (Exhibit C11F/5). She also noted that the
      claimant would have unlimited use of her upper extremities (C11F/5).
      Dr. Stroka also opined that the claimant would be off task 25% or more
      of the workday (Exhibit C11F/5). She noted that the claimant would be
      capable of low stress work, but would likely be absent more than four
      days per month (Exhibit C11F/6). The undersigned gives this opinion
      partial weight. The undersigned agrees with this opinion to the extent it
      reflects that the claimant is capable of performing less than the full
      range of sedentary exertional work, as noted above, and finds that these
      portions of Dr. Stroka’s opinion are consistent with the overall medical
      evidence, including findings from objective physical examinations, as
      explained in more detail above. However, the undersigned notes that
      Dr. Stroka’s opinion is otherwise not well supported by the evidence,
      and appears to be based largely on the claimant’s self-reported
      symptoms and limitations. Additionally, Dr. Stroka bases her opinion
      partially on the claimant’s depression; however, Dr. Stroka is not a
      mental health specialist. In consideration of the evidence of record, the
      undersigned finds that the claimant is subject to less significant
      limitations than determined by this source.

(Admin. Tr. 24-25; Doc. 11-2, pp. 25-26).

      Plaintiff argues:

      While the ALJ generally concludes that Dr. Stroka’s opinion is
      inconsistent with the evidence of record, the ALJ does not specify
      *which records* are inconsistent. (Tr. 25). Thus, this case presents a
      question that was also present in Batdorf v. Colvin, whether an ALJ’s
      conclusory statement that evidence is inconsistent with an opinion is
      sufficient to reject that opinion. Batdorf v. Colvin, Civ. A. No. 3:16-
      CV-409 at *27, 2016 U.S. Dist. LEXIS 114374 (M.D. Pa. Aug. 26,
      2016) (Conaboy, J.) (citing Gross v. Comm’r of Soc. Sec., No. 15-2764,
      Fed. App’x , 2016 U.S. App. LEXIS 12042, 2016 WL 3553259, at *5
      (3d Cir. June 30, 3016)).
                                   Page 13 of 25
Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 14 of 25




Citing the Third Circuit’s decision in Gross, the Court held that an ALJ
must do more than acknowledge such inconsistent evidence—he must
identify conflicting records with specificity and provide reasons for
crediting certain objective clinical findings over others. Batdorf, Civ.
A. No. 3:16-CV-409 at *27.

This duty steps from the ALJ’s duty to adequately explain the evidence
that he rejects or to which he affords lesser weight. Diaz v. Comm’r of
Soc. Sec., 577 F.3d 500, 505-06 (3d Cir. 2009) (holding that because
the ALJ did not provide an adequate explanation for the weight he gave
to several medical opinions, remand was warranted). The ALJ’s
explanation must be sufficient enough to permit the court to conduct
meaningful review. Id.

Indeed, the ALJ’s rejection of the relevant portions of Dr. Stroka’s
opinion falls short of this requirement. The ALJ’s rejection of this
opinion cannot be supported by substantial evidence as he failed to
identify any conflicting medical evidence. (Tr. 25).

Plaintiff is aware that in response to this argument, the Commissioner
ordinarily argues that the ALJ decision sufficiently identifies
conflicting evidence. In doing so, the Commissioner ordinarily argues
that the ALJ’s general recitation of medical evidence is sufficient;
however, Gross and Batdorf establish that a mere recitation of evidence
is not sufficient. An ALJ must clearly identify which evidence he
believes to conflict with a medical opinion so a reviewing court may
determine if the evidence actually conflicts or whether the ALJ merely
believes the evidence to conflict with the opinion. Here the ALJ did not
clearly identify any evidence he believed to conflict with Dr. Stroka’s
opinion.

Thus, it is entirely unclear how the ALJ arrived at the conclusion that
Dr. Stroka’s opinion regarding unscheduled work breaks, time off task,
and unscheduled absences is inconsistent with the record. Dr. Stroka
specifically notes that the limitation is due to fluctuating glucose
stemming from diabetes. (Tr. 845-847).



                            Page 14 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 15 of 25




      There is no question that Ms. Rosario suffers from diabetes as the ALJ
      accepted the diabetes as a severe impairment. (Tr. 18). The existence of
      diabetes (and the resultant fluctuation of glucose) explains and supports
      the opinion of Dr. Stroka. Which begs the question, which specific
      records does the ALJ believe conflict with this opinion? Without a
      thorough explanation, there is simply no way for Plaintiff or for the
      reviewing Court to determine which records the ALJ believed to
      conflict with these opinions or whether those records do in fact conflict
      with the opinions. As such, the rejection of the opinion is unreviewable
      and remand is required. Batdorf, Civ. A. No. 3:16-CV-409 at *27.

(Doc. 13, pp. 14-16).

      In response, the Commissioner argues:

      Plaintiff contends that the ALJ erred by not adopting primary care
      physician Dr. Stroka’s opinion that she would require unscheduled
      breaks every two to four hours, be off-task 25% or more due to
      depression and glucose issues, and would be absent more than four days
      every month due to migraines and low glucose in the RFC (Pl.’s Br. at
      12-14; Tr. 845-47). But after “consideration of all the evidence of
      record,” the ALJ found that Plaintiff “is subject to less significant
      limitations than determined by this source” and afforded Dr. Stroka
      only partial weight (Tr. 25). More than a mere scintilla of evidence
      supports this finding.

      The ALJ explained that Dr. Stroka’s opinion was not well-supported by
      the evidence (Tr. 25). This is accurate as Dr. Stroka saw Plaintiff only
      twice during the entirety of the relevant period. The record contains two
      treatment notes from Geisinger Family Practice Mount Pleasant: June
      29, 2016, and July 13, 2016 (Tr. 268-73, 273-78). The ALJ discussed
      these examinations (Tr. 22), which did not document any attention,
      concentration, migraines, or glucose fluctuations that would support the
      above limitations (Tr. 268-278). The record otherwise does not reflect
      any treatment with Dr. Stroka or her practice during the rest of the
      relevant period. And as the ALJ elsewhere discussed, the record
      showed normal memory, attention, and concentration (Tr. 24, citing Tr.
      718-19, 865-66, 870-71, 875). Plaintiff’s demonstrated activities also
                                   Page 15 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 16 of 25




      contradict these limitations: she successfully graduated cosmetology
      school in December 2016 (Tr. 43-44, 274, 712, 716), styled hair for
      friends and family (Tr. 17, 44), planned to start an online store selling
      candles (Tr. 716), ran commission-based parties (Tr. 45), worked in
      2016 and 2017, (Tr. 51, 919, 1076), and thereafter began work as a
      telemarketer earning substantial gainful activity in February 2018 (Tr.
      18-47-48). Plaintiff was able to perform these activities
      notwithstanding the noted non-compliance with her diabetic
      monitoring (Tr. 23).

(Doc. 15, pp. 13-15) (footnote omitted).

      The Commissioner’s regulations define medical opinions as “statements from

acceptable medical sources that reflect judgments about the nature and severity of

your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20

C.F.R. § 404.1527(a)(1); 20 C.F.R. § 416.927(a)(1). Regardless of its source, the

ALJ is required to consider every medical opinion received together with the rest of

the relevant evidence. 20 C.F.R. § 404.1527(b); 20 C.F.R. § 416.927(b).

      In deciding what weight to accord competing medical opinions, the ALJ is

guided by factors outlined in 20 C.F.R. § 404.1527(c); 20 C.F.R. § 416.927(c).

Under some circumstances, the medical opinion of a “treating source” may even be

entitled to controlling weight. 20 C.F.R. § 404.1527(a)(2) (defining treating source);

20 C.F.R. § 416.927(a)(2) (same as 20 C.F.R. § 404.1527(a)(2)); 20 C.F.R. §




                                   Page 16 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 17 of 25




404.1527(c)(2) (explaining what is required for a source’s opinion to be controlling);

20 C.F.R. § 416.927(c)(2) (same as 20 C.F.R. §404.1527(c)(2)).

      Where no medical opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinion:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c); 20 C.F.R. §

416.927(c).

      Furthermore, the ALJ’s articulation of the weight accorded to each medical

opinion must be accompanied by “a clear and satisfactory explication of the basis on

which it rests.” Cotter, 642 F.2d at 704. This principle applies with particular force

to the opinion of a treating physician. See 20 C.F.R. § 404.1527(c)(2) (“We will

always give good reasons in our notice of determination or decision for the weight

we give your treating source’s medical opinion.”); 20 C.F.R. § 416.927(c)(2) (same

as 20 C.F.R. § 404.1527(c)(2)). “Where a conflict in the evidence exists, the ALJ

                                   Page 17 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 18 of 25




may choose whom to credit but ‘cannot reject evidence for no reason or the wrong

reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason, 994

F.2d at 1066)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000).

      At the outset, I note that in her argument Plaintiff appears to conflate the issues

of “consistency” and “supportability.” Plaintiff argues “the ALJ generally concludes

that Dr. Stroka’s opinion is inconsistent with the evidence of record, the ALJ does

not specify *which records* are inconsistent.” However, the ALJ does not cite a lack

of consistency as a basis to Dr. Stroka’s assessment that Plaintiff would need one

twenty-minute break every two hours due to low blood sugars, would be off task

25% or more of each workday due to depression and fluctuating glucose levels, and

would be absent from work more than four days per month due to migraines and low

glucose. Instead, the ALJ says that these limitations are not “supported.” (Admin.

Tr. 25; Doc. 11-2, p. 26) (“Dr. Stroka’s opinion is otherwise not well supported by

the evidence . . . .”). Therefore, I will construe Plaintiff’s argument as contesting the

ALJ’s assessment that these limitations were “not supported” by the record.

      The ALJ’s evaluation of Dr. Stroka’s opinion is preceded by the following

summary of Plaintiff’s medical records:

      . . . . The nature and scope of the claimant’s treatment history is also
      not supportive of a finding that she would be precluded from sustaining
      a range of sedentary exertion. The record indicates that the claimant has
      a very long history of diabetes mellitus, dating back to childhood
                                    Page 18 of 25
Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 19 of 25




(Exhibit C7F). The record also notes that the claimant has struggled to
control her diabetes, but currently uses both an insulin pump and
monitor system to help regulate her blood sugar (Exhibit C7F).
Treatment notes from June 2016 indicate that the claimant walk with a
normal gait (Exhibit C2F/7 and 12). There was not edema or joint
deformity noted on examination of the claimant’s extremities (Exhibit
C2F/7 and 12). She had bilateral shoulder pain and decreased range of
motion (Exhibit C2F/7 and 12). There was also crepitus noted over the
claimant’s right knee, and patellar grind test was positive (Exhibit
C2F/7 and 12). At one appointment, there was tenderness noted along
the trapezius and at the muscle insertion of the claimant[‘s] shoulder,
arms, knees, and hips (Exhibit C2F/7). A July 2016 x-ray of the left
knee was normal (Exhibit C2F/232-33). At this time, the record
indicates that the claimant had better motion in her shoulders, but
continued to experience pain at the extremes of motion and with
shoulder abduction (Exhibit C3F/22). There were mild Tinel’s signs
over the median nerve of the right wrist (Exhibit C3F/22). Carpal
compression test was equivocal, sensation was intact, and the claimant
had excellent movement of her fingers (Exhibit C3F/22). At another
appointment from this time, the claimant walked with a normal gait and
examination of her abdomen was normal (Exhibit C15F/20). There
were no focal motor or sensory deficits noted, and there was no edema
in the claimant’s extremities (Exhibit C15F/20). At an August 2016 eye
examination, the record notes that the claimant has diabetic retinopathy,
described as mild, but no macular edema (Exhibit C4F/87).

In September 2016, the claimant presented to the emergency room with
an altered mental state and confusion (Exhibit C7F/11). At this time,
the claimant was diagnosed with diabetic ketoacidosis (Exhibit
C7F/11). She explained that she had forgotten to fill her insulin pump
due to family stress (Exhibit C7F/33). Physical examination upon
intake indicates that the claimant was confused, and had an abnormal
thought process, but was able to repeat sentences that were said to her
(Exhibit C7F/12). A CT of the brain was normal (Exhibit C7F/34). A
chest x-ray showed mild bibasilar atelectasis (Exhibit C7F/34-35). An
abdominal ultrasound revealed multiple filling defects within the
gallbladder likely on the basis of polyps and/or sludge balls, suggestion
of a small stone near the gallbladder neck, but no gallbladder wall
                             Page 19 of 25
Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 20 of 25




thickening or ductal dilatation (Exhibit C7F/35-36). Other
examinations from this time indicates that the claimant retained normal
range of motion in her upper and lower extremities, and motor strength
and sensation were grossly intact (Exhibit C7F/22 and 28). The
claimant had an altered neurological state, but no obvious focal deficits
(Exhibit C7F/22). A consultation from this time indicates that the
claimant answered questions slowly, but correctly (Exhibit C7F/31-21).
She was able to move all four limbs, and had no edema in her
extremities (Exhibit C7F/31-32). Abdominal examination was within
normal limits and there were no focal or neurological deficits (Exhibit
7F/31-32). The claimant was discharged after approximately three days
(Exhibit C7F/33). As a follow-up appointment in October 2016, the
record indicates that the claimant was not wearing her sensor regularly,
and was experiencing lows in her blood sugar, which usually occurred
after correcting highs (Exhibit C15F/41). Physical examination from
this time indicates that the claimant walked with a normal gait and there
was no edema in her extremities (Exhibit C15F/45). Abdominal
examination was within normal limits, and there were no focal motor
or sensory deficits observed (Exhibit C15F/45). In November 2016,
physical examination remained generally unchanged (Exhibit C8F/7).
At an orthopedic appointment from this time, treatment notes indicate
the claimant complained of trouble with her hands, stiffness in her
fingers, and occasional numbness (Exhibit C13F/2). On examination,
the claimant was able to make a good fist and had good extension
(Exhibit C13F/2). There was some stiffness in her fingers, but sensation
to light touch was intact (Exhibit C13F/2).

Treatment notes from January 2017 indicate that the claimant’s fasting
glucose levels were high, and she was not checking her sugar or using
her sensor regularly (Exhibit C15F/89). Physical examination was
generally within normal limits, with a normal gait and normal
abdominal examination noted (Exhibit C15F/92). A February 2017 eye
examination continued to note that the claimant has mild diabetic
retinopathy, but no macular edema (Exhibit 10F/4). At orthopedic
examinations in April and May 2017, the claimant retained normal
strength, normal range of motion, and normal stability in her shoulders,
however impingement signs were positive bilaterally (Exhibit C13F/3
and 6). Physical examination in May and August 2017 were otherwise
                             Page 20 of 25
      Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 21 of 25




      normal including findings that the claimant walked with a normal gait,
      had no edema in her extremities, and had no focal motor or sensory
      deficits (Exhibit C15F/163 and 183). Orthopedic examination from
      October 2017 continued to show normal strength, range of motion, and
      stability in the claimant[‘s] shoulders, and impingement signs were
      positive only on the left side (Exhibit C13F/203). By March 2018, the
      record indicates that the claimant was wearing her monitor regularly
      (Exhibit C16F/2). Physical examination from this time remained
      unchanged (Exhibit C16F/6).

      As for claimant’s alleged mental impairments, the evidence of record
      does not support the severity of the claimant’s alleged symptomology.
      The record indicates that the claimant has a history of mental health
      treatment, consisting mostly of outpatient couseling and medication
      management (Exhibit C14F). At an appointment in August 2016, the
      claimant reported doing better (Exhibit C14F/2). Mental status
      examination from this time indicates that the claimant’s mood was
      anxious and cooperative and her affect was appropriate (Exhibit
      C14F/3). The claimant’s memory was intact, and her attention and
      concentration were adequate (Exhibit C14F/3). Insight and judgment
      were good and the claimant denied suicidal ideations (Exhibit C14F/3).
      At a follow-up appointment in January 2017, the claimant’s mood was
      euthymic and cooperative, and her affect was appropriate (Exhibit
      C14F/7-8). Insight and judgment were good (Exhibit C14F/7-8). In
      November 2017, the claimant reported being depressed, and noted she
      was facing increased stress due to her daughter’s illness (Exhibit
      C14F/12). Mental status examination from this time notes that the
      claimant’s mood was anxious and depressed, and her affect was
      constricted (Exhibit C14F/12). Memory remained intact, and attention
      and concentration remained adequate (Exhibit C14F/12). The
      claimant[‘s] insight was fair and judgment was good, and she continued
      to deny suicidal ideations (Exhibit C14F/12).

(Admin. Tr. 22-24; Doc. 11-2, pp. 23-25). At step two, the ALJ noted that “[t]he

claimant’s alleged migraines are not well documented in the medical evidence and



                                  Page 21 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 22 of 25




the claimant did not discuss any persistent symptoms or limitations from migraines.”

(Admin. Tr. 18; Doc. 11-2, p. 19).

      In this case, Plaintiff’s treating source assessed that Plaintiff would need a

twenty-minute break every two hours to monitor her blood sugars; would be off task

25% of the time due to fluctuating blood sugars; and could be expected to be absent

four days per month due to migraines and fluctuating blood sugar. There is no

dispute that the record shows that Plaintiff has suffered from diabetes since

childhood, and that in recent years her diabetes has been difficult to control. There

is also some evidence in the record suggesting that Plaintiff’s failure to routinely

check her sugars may have contributed to her uncontrolled sugars. Plaintiff uses both

an insulin pump and a continuous glucose monitor.

      On January 17, 2017, a clinician noted that Plaintiff was not using her

continuous glucose monitor because she didn’t have sensors or transmitters. (Admin.

Tr. 966; Doc. 11-8, p. 36). Plaintiff was advised that, until she is able to resume

using her continuous glucose monitor, she should check her blood sugar at least four

times per day. (Admin. Tr. 970; Doc. 11-8, p. 40). On March 6, 2018, treatment

notes show that Plaintiff had resumed wearing her continuous glucose monitor since

she stopped working due to hypoglycemia. (Admin. Tr. 1096; Doc. 11-21, p. 3).

Despite wearing the device, she was having more lows. It appears that she was

                                     Page 22 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 23 of 25




recommended to manually check her blood sugar at least four times daily while also

wearing her sensor. (Admin. Tr. 1100; Doc. 11-21, p. 7). Given the recommendation

that Plaintiff check her blood sugar four times daily, there does appear to be some

support for Dr. Stroka’s assessment that Plaintiff would need a break every two

hours. Although Dr. Stroka assessed that Plaintiff would need twenty minutes,

Plaintiff testified that it took her about fifteen minutes to check her sugars.

Furthermore, there was no discussion in the record of when Plaintiff would typically

check her sugars or whether some or all of these breaks could be accommodated by

the customary work schedule. The ALJ did not reconcile this evidence with his

decision to discount Dr. Stroka’s opinion that Plaintiff would need breaks throughout

the workday. Thus, I find that the ALJ’s conclusion that nothing supported Dr.

Stroka’s assessment that Plaintiff would need a break every two-hours is not

supported by the record. Remand is required for further consideration of this aspect

of Dr. Stroka’s opinion.

      There is also some support for Dr. Stroka’s assessment that Plaintiff would be

absent four or more times per month. During her administrative hearing, Plaintiff

testified that she was fired by two employers because she was absent too many times.

(Admin. Tr. 51, 64-65; Doc. 11-2, p. 52, 65-66). Plaintiff also explained that those

absences were a result of being unable to get up in the morning. Plaintiff testified

                                   Page 23 of 25
       Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 24 of 25




that she cannot hear the alarm on her continuous glucose monitor while she is asleep,

and that sometimes she is unable to rise without assistance in the morning because

her sugar crashed. (Admin. Tr. 80; Doc. 11-2, p. 81). The ALJ did not reconcile this

evidence with his decision to discount Dr. Stroka’s opinion that Plaintiff would be

absent. Thus, the ALJ’s conclusion that nothing supported Dr. Stroka’s attendance

limitation is also not supported by the record. Remand is required for further

consideration of this aspect of Dr. Stroka’s opinion.

      C.     PLAINTIFF’S REMAINING ARGUMENTS

      Because I have found a clear basis for remand, I need not discuss Plaintiff’s

remaining arguments. To the extent any further error occurred, it may be remedied

on remand after a new administrative hearing.




                                   Page 24 of 25
      Case 1:19-cv-01004-WIA Document 17 Filed 08/03/20 Page 25 of 25




V.   CONCLUSION

     IT IS ORDERED that Plaintiff’s request for a new administrative hearing be

GRANTED as follows:

     (1) The final decision of the Commissioner is VACATED.

     (2) This case is REMANDED to the Commissioner to conduct a new
         administrative hearing pursuant to sentence four of 42 U.S.C. § 405(g).

     (3) Final judgment will be entered in favor of Maria Rosario.

     (4) An appropriate Order shall issue.

Date: August 3, 2020                         BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge




                                 Page 25 of 25
